The Court,
(present, Grimke and Bay, Justices,)
who, after a full consideration on the subject, were clearly of opinion, that the plaintiffs could claim no title under the act in question, as it was against common right, as well as against magna charta, to take away the freehold of one man and vest it in another, and that, too, to the prejudice of third persons, without any compensation, or even a trial by the jury of the country, to determine the right in question. That the act was, therefore, ipso facto, void. That no .length *255of time could give it validity, being originally founded on erroneous principles. That the parties, however, might, if they chose, rely upon a possessory right, if they could establish it.
Pringle, Moultrie and Harper, for plaintiffs.
Pinckney, Parker and Ford, for defendant.
Verdict for defendant.